UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 12-4270


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

RONALD WADE SMITH, JR.,

               Defendant - Appellant.



                             No. 12-4271


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

TERRANCE KEITH CUNNINGHAM,

               Defendant - Appellant.



                             No. 12-4272


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
ANGELA ALLISON DUTY SMITH,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Abingdon.      James P. Jones, District
Judge.   (1:10-cr-00026-JPJ-PMS-1; 1:10-cr-00026-JPJ-PMS-2; 1:10-
cr-00026-JPJ-PMS-3)


Submitted:   March 29, 2013                   Decided:   May 3, 2013


Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rhonda   Lee  Overstreet,   OVERSTREET   SLOAN,  PLLC,    Bedford,
Virginia; Barry L. Proctor, Abingdon, Virginia; Joseph Wheeler
Rasnic, Jonesville, Virginia, for Appellants.         Timothy J.
Heaphy, United States Attorney, Jennifer R. Bockhorst, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Ronald Wade Smith, Jr., Angela Allison Duty Smith, and

Terrance Keith Cunningham were convicted of conspiracy to commit

wire fraud, in violation of 18 U.S.C. § 1349 (2006), wire fraud,

in violation of 18 U.S.C. § 1343 (2006), money laundering, in

violation     of   18   U.S.C.     §   1957   (2006),      and    other      related

offenses,   and    sentenced      to   135,   thirty-two,        and    eighty-four

months’ imprisonment, respectively.               The charges stemmed from

their participation in a Ponzi scheme, involving an investment

club that offered impossibly high returns, purportedly generated

through trades on the foreign exchange market using a complex

computer program.       In these consolidated appeals, Ronald Smith

appeals his sentence, Angela Smith her convictions, and Terrance

Cunningham his convictions and sentence.

                                        I.

            Ronald Smith challenges his sentence, contending that

the district court erred in applying a two-level obstruction

enhancement.       In   determining     whether     the   district       court   has

properly    applied     the    Guidelines,      this      court        reviews   its

interpretation     of    the     Guidelines    de   novo    and        its   factual

findings for clear error.          United States v. Quinn, 359 F.3d 666,

679 (4th Cir. 2004).           Guideline section 3C1.1 provides for a

two-level increase where the defendant willfully obstructs or

attempts to obstruct the investigation or prosecution of the

                                        3
offense of conviction.                 Section 3C1.1 covers conduct occurring

prior to the start of the investigation if such conduct “was

purposefully calculated, and likely, to thwart the investigation

or    prosecution       of   the        instant       offense.”       U.S.    Sentencing

Guidelines Manual (“USSG”) § 3C1.1 cmt. n.1 (2010).

              We conclude that the district court did not clearly

err    in    applying      the     obstruction         enhancement.          Despite    his

contention      to     the       contrary,        ample      evidence    supports       the

conclusion that Ronald Smith engaged in conduct that was both

purposefully calculated and likely to thwart the investigation.

He    pled    guilty    to       creating    and       disseminating     to     investors

fraudulent SEC documents, investors testified at trial that he

told them that this SEC investigation prevented the club from

making distributions, defense counsel conceded that his conduct

“was calculated—there’s no question about that—it was calculated

for Mr. Smith to try to gain a little bit of time,” and only one

out of nearly 100 investors reported the club to authorities.

                                            II.

              Angela     Smith         challenges       the     sufficiency      of     the

evidence      supporting         her     conspiracy,         wire   fraud,    and      money

laundering convictions.                This court reviews de novo the district

court’s denial of a Rule 29 motion for judgment of acquittal.

United States v. Green, 599 F.3d 360, 367 (4th Cir. 2010).                             This

court   reviews      the     sufficiency         of    the    evidence   supporting       a

                                             4
conviction by determining whether, in the light most favorable

to the Government, there is substantial evidence in the record

to   support     the       conviction.          Id.       “Substantial           evidence”       is

“evidence      that      a    reasonable        finder      of    fact    could       accept     as

adequate and sufficient to support a conclusion of a defendant’s

guilt   beyond      a    reasonable         doubt.”         Id.      (internal         quotation

marks omitted).            Reversal on grounds of insufficient evidence is

appropriate      only        in    cases    where     the     Government’s            failure    to

present substantial evidence is clear.                       Id.

            Angela            Smith        first      challenges           her        conspiracy

conviction.           To      obtain     the    conviction,         the     Government          was

required to prove:                (1) the existence of an agreement between

two or more persons (that is, a conspiracy); (2) the defendant’s

knowledge      of       the       conspiracy;       and     (3)     that     the       defendant

knowingly    and        voluntarily         became    involved       in     the    conspiracy.

United States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996).                                        A

defendant may be a knowing and voluntary member of a conspiracy

without knowing its full scope or taking part in the full range

of its activities.             Id.     Moreover, under the doctrine of willful

blindness,      knowledge          may     be   established         where       the    defendant

deliberately avoided enlightenment.                       United States v. Campbell,

977 F.2d 854, 857 (4th Cir. 1992).

            We      conclude         that    substantial          evidence       supports       the

conspiracy       conviction.             Angela       Smith       does    not     contest       the

                                                5
existence       of     a     conspiracy,       instead      she       contends        that     the

Government         failed      to      prove    her       direct          knowledge    of      the

conspiracy’s         existence        and    her    participation.               However,      the

Government sufficiently proved her knowledge or at least willful

blindness, through evidence that she was the investment club’s

treasurer and secretary, that she signed checks misappropriating

investor funds, and that she promoted the club to prospective

investors.

              Angela Smith next challenges her wire fraud and money

laundering convictions.                   To obtain the wire fraud convictions,

the Government was required to prove: (1) a scheme to defraud,

and    (2)   use      of   a    wire      communication         in    furtherance         of   the

scheme.      United States v. Bollin, 264 F.3d 391, 407 (4th Cir.

2001).        To      obtain        the     money    laundering            convictions,        the

Government was required to prove that the defendant knowingly

engaged in a monetary transaction in property of a value of over

$10,000      that      was     derived       from     specific        unlawful        activity.

Campbell, 977 F.2d at 859.                  A conspirator may be convicted of an

offense      committed         by    her    coconspirator            if    the   offense       was

committed       during         the     course       and    in        furtherance       of      the

conspiracy.          United States v. Chorman, 910 F.2d 102, 110-11 (4th

Cir. 1990).

              We     conclude        that    substantial        evidence         supports      the

wire    fraud      and     money     laundering       convictions.               Angela      Smith

                                                6
contends that the Government did not establish the purpose of

each    individual       underlying         transaction        through         testimony      from

each individual transferor or transferee.                           However, even absent

such     testimony,          the     Government          sufficiently           proved        each

transaction’s purpose through alternative evidence, such as bank

records, investor files found in the Smith residence, and other

witness testimony.             This evidence provided adequate support for

the     jury’s     determination             that        the       various       transactions

underlying the wire fraud and money laundering charges were in

furtherance of or derived from the fraudulent scheme.

                                             III.

            Cunningham          challenges           both    the    sufficiency         of    the

evidence supporting his convictions as well as his sentence.

Cunningham       first       challenges      the       sufficiency        of    the     evidence

supporting       his     wire      fraud,        money       laundering,         and    witness

tampering    convictions.             His    challenge         to   his    wire       fraud    and

money    laundering          convictions,            which   mirrors      Angela        Smith’s,

fails for the same reasons.                 As for his challenge to his witness

tampering conviction, it too fails, in light of evidence that

Cunningham persuaded one of the investors to email the others,

advising:    “DO       NOT    CALL   THE     CFTC!!!!,”        “THIS      WILL     ONLY      DELAY

THINGS.”     See 18 U.S.C. § 1512(b) (2006) (a defendant is guilty

of    witness     tampering        when     he       knowingly      corruptly          persuaded



                                                 7
another person with intent to prevent any person from testifying

in an official proceeding).

             Cunningham also challenges his sentence, alleging that

the district court erred in applying loss, victim number, and

sophisticated means enhancements.                 We conclude that the district

court did not clearly err in applying these enhancements.                              As

for    the   sixteen-level     loss    enhancement,          Cunningham       does    not

contest that his offenses resulted in an over $1 million loss,

but    rather     contends     that     this          loss   was     not     reasonably

foreseeable      to    him.    As     for       the     four-level    victim    number

enhancement, Cunningham again argues not that this figure is

inaccurate but rather that the total number of victims was not

reasonably foreseeable.          However, the district court properly

found that in light of Cunningham’s significant involvement in

the conspiracy, he either knew or reasonably should have known

that the over $1 million loss was a potential result.                          For the

same   reason,    the    scheme’s     total       number     of    victims    was    also

reasonably foreseeable to him.                   Finally, we conclude without

difficulty      that    the   district          court    acted     well    within    its

discretion       in     determining      that         the    sophisticated          means

enhancement was applicable.             USSG § 2B1.1 cmt. n.8 (defining

sophisticated means as especially complex or intricate offense

conduct); United States v. Weiss, 630 F.3d 1263, 1279 (10th Cir.



                                            8
2010) (an offense involves sophisticated means where the total

scheme was undoubtedly sophisticated).

            Accordingly, we affirm Ronald Smith’s sentence, Angela

Smith’s convictions, and Terrance Cunningham’s convictions and

sentence.    We dispense with oral argument because the facts and

legal   contentions   are   adequately   presented   in   the   materials

before this court and argument would not aid in the decisional

process.

                                                                 AFFIRMED




                                   9